Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00356-CR

                            Alfred F. VALENZUELA,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR9521
                 Honorable Lorina I. Rummel, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED July 1, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice